DETAILED ACTION
Response to Amendment
	The Amendment filed May 18, 2022 has been entered. Claims 1-3, 5-14, and 16-25 remain pending in the application. Claims 4 and 15 have been cancelled. Applicant's amendments to the claims have overcome the 35 U.S.C. 103 rejections previously set forth in the Non-Final Office Action mailed February 23, 2022.
		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-3, 5-14, and 16-25 are allowed.
The following is the examiner’s statement of reasons for allowance:
As discussed in the Non-Final rejection, mailed February 23, 2022, the prior art of Vellimalai et al. (US 2016/0202920), Ptak et al. (US 2019/0042355), and Choi (US 2020/0065240), when taken alone or in combination with each other, fail to anticipate and/or make obvious to one of ordinary skill in the art the claimed invention prior to the effective filing date. The prior art, alone or in combination, does not disclose “wherein the storage system is controlled by a primary control node and a secondary control node, the method being performed by the primary control node and the buffered version of the configuration data being maintained by the primary control node...initiating a first write request to the database storage area to request to modify the configuration data stored in the database storage area, the first write request comprising an address of the data buffer” in combination with the remaining limitations of claim 1 or claim 23. The prior art, alone or in combination, also fails to disclose “wherein the storage system is controlled by a primary control node and a secondary control node, the method being performed by the secondary control node and the buffered version of the configuration data being maintained by the primary control node...comprises: receiving an update request from the primary control node to request the secondary control node to read the target configuration data section from the database storage area to update the buffered version of the configuration data; and in accordance with a reception of the update request, determining that the transaction is initiated” in combination with the other recited limitations of claim 8 or claim 19. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed May 18, 2022, have been fully considered and are persuasive. As noted supra, the claims are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288. The examiner can normally be reached M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY A WARREN/Primary Examiner, Art Unit 2137